1)ismissed and Opinion IIled February 20, 2013




                                              In The
                                  Qtntrt uf Apuah
                         2f11t1! lutrirt tif rxa at la11as
                                       No. 05- 13-00203-CR

                     JANINE JOYCE CHARBONEAU, Appellant
                                                V.
                            THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80751-2012

                                MEMORANDUM OPINION
                        Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Fillmore
        Janine Joyce Charboneau is charged with the misdemeanor offense of cruelty to animals.

On January 9, 2013, the trial court denied appellant’s “motion to reopen and reconsideration of

defendant’s the [sici motion to suppress and motion to quash the complaint and motion to

dismiss.”     On January 28, 2013, appellant, who is representing herself, filed a “notice of

interlocutory appeal and notice of writ of mandamus.” We conclude we lack jurisdiction over

the appeal.

       The right to appeal in a criminal case is a statutorily created right. See McKinnev v. State,

207 S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim.

App. 2004). See also TEx. CODE CRIM. P. 44.02 (West 2006) (providing right of appeal for

defendant); TEx. R. App. P. 25.2(a)(2) (rules for appeal by defendant).         As a general rule,
 appellate courts may consider aiak h criminal defendants only alter conviction. Wright                                                   ‘.




State. 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998. no pet.). Intermediate appellate courts

 have no jurisdiction to review interlocutory orders absent express authority. Ev                                     park’   Apolmar.

 820 S.W2d 792, 794 (Tex. Crim, App. 1991); Wright, 969 S.W2d at 598.

           Orders denying pretrial motions to suppress. quash a complaint, and                                       dismiss are not


appealable interlocutory orders. See Wright, 969 S.W.2d at 598 (identifying types of appealable

 interlocutory orders). Therel’ore, we have no jurisdiction over this appeal.’

           We dismiss the appeal for want of jurisdiction.




                                                                           ROBERT M. FILLMORE
                                                                           JUSTICE

Do Not Publish
TEx. R. App. P. 47

I 30203F.U05




  We decline to treat the document as a petition for writ of mandamus because it does not comply with Texas Rule of Appellate Procedure 52,
See TEX. R. APP. P. 52.
                                  Qntirt of Aiak
                         JFiftti Mtrirt of rxa at Thifta
                                          JUDGMENT

JANINE JOYCE CHARBONEAU,                              On Appeal from the County Court at Law
Appellant                                             No, 6, Collin County, Texas
                                                      Trial Court Cause No. 006-80751-2012.
No. 05-13-00203-CR                                    Opinion delivered by Justice Fillmore,
                                                      Justices Lang-Miers and Murphy
THE STATE OF TEXAS, Appellee                          participating.

        Based on the Court’s opinion of this date, we DISNflSS the appeal for want of
jurisdiction.


                        th
                        20
Judgment entered this        day of February, 2013.




                                                        I      .




                                                      ROBERT M. FILLMORE
                                                      JUSTICE